DETAILED ACTION
Response to Amendment
Applicants’ amendments filed on May 21, 2021 and June 4, 2021 have been entered. Claims 14-17 and 19-44 remain pending.

Response to Arguments
The title as amended is descriptive. Accordingly, the objection to the title is withdrawn.
With respect to the double patenting rejections for claims 14, 26, 27, 28, 29, 31, 32, 35 and 41 in view of U.S. Patent No. 10,740,275 to Panshin et al., applicants have amended the independent claims to require that the logic circuit not respond to further commands during the low voltage condition. Since U.S. Patent No. 10,740,275 does not recite a similar limitation, the double patenting rejection is overcome by amendment. Said rejections are withdrawn.
Applicants’ arguments with regard to the 112(3) rejections for claims 14-41 are fully considered and found persuasive. Said rejections are withdrawn.

Indication of Allowed Subject Matter
Claims 14-17 and 19-44 are allowed.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 14, 19, 20, 42, 43 and 44 recite the first command including a time period and the logic circuitry causing generation of a low voltage condition on the serial data bus for a duration based on the time period and causing a return to a default voltage condition on the serial data bus after the duration.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 15-17 and 21-41 are allowed as dependent claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PAUL F PAYER/Primary Examiner, Art Unit 2674